 
EX-10.81.03
 
 
NOT TO BE RECORDED IN PUBLIC
RECORDS                                           [Project Bond Lease Portfolio
#1]
[Dartmouth, Massachusetts - Property #1151]
[Elk Grove, California - Property #1152]
[Baltimore, Maryland - Property #1153]
[Little Rock, Arkansas - Property #1154]
[Hemet, California - Property #1156]
[Hoffman Estates, Illinois - Property #1157]
[Plymouth, Massachusetts - Property #1158]
[Willoughby, Ohio - Property #1159]
[Tulsa, Oklahoma - Property #1160]
[Orland Park, Illinois - Property #1162]
[Palm Springs, California - Property #1168]
[Atlanta, Georgia - Property #1169]
[Edgewood, Kentucky - Property #1170]
[Oklahoma City, Oklahoma - Property #1171]
[Bellevue, Washington - Property #1173]
[Lynnwood, Washington - Property #1174]
[Snohomish, Washington - Property #1175]
 
FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (“Amendment”) is
dated as of October 15, 2010 (the “Effective Date”), and is among each of those
Persons listed on Schedule A attached hereto and whose signatures also appear on
the signature pages hereto under the heading “Lessor” (collectively, as their
interests may appear, “Lessor”) and EMERITUS CORPORATION, a Washington
corporation (“Lessee” or sometimes “Emeritus”).
 
RECITALS
          A.          Lessor is the “Lessor” and Lessee is the “Lessee” pursuant
to that certain Master Lease and Security Agreement dated as of October 12, 2010
(the “Lease”).  The Lease covers the Leased Property of seventeen (17) senior
housing/care Facilities located in the States of Arkansas, California, Georgia,
Illinois, Kentucky, Maryland, Massachusetts, Ohio, Oklahoma and Washington, all
as more particularly described therein.  All capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings given to such
terms in the Lease.
 
          B.           Lessor and Lessee desire to amend the Lease in accordance
with the terms and conditions set forth herein.


AMENDMENT


NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:


1.           New Definition.  The following defined term shall be shall be added
to Article II of the Lease to read, in its entirety, as follows:

 
1

--------------------------------------------------------------------------------

 

“Other Master Lease: That certain Master Lease dated as of October 12, 2010
between HCP Camarillo CA, LP, a Delaware limited partnership, HCP MA2
California, LP, a Delaware limited partnership, HCP MA2 Utah, LP, a Delaware
limited partnership, HCP MA3 California, LP, a Delaware limited partnership, HCP
MA3 South Carolina, LP, a Delaware limited partnership and HCP ST1 Colorado, LP,
a Delaware limited partnership, collectively as their interests may appear, as
“Lessor,” and Emeritus, as “Lessee,” as the same may be amended, supplemented or
modified from time to time in accordance with the terms thereof.”


2.           Commencement Date.  Section 47.1.3 of the Lease is hereby amended
by amending and restating the last sentence of such Section 47.1.3 in its
entirety to read as follows:


“Notwithstanding anything to the contrary in this Lease, however, the
Commencement Date must occur simultaneous with respect to all of the Facilities
and all of the “Facilities” as defined in the Other Master Lease, and Lessee
shall not take possession of or commence any use of any Facility hereunder or
any “Facility” under the Other Master Lease until all of the conditions to the
continued effectiveness of this Lease as provided in Sections 48.1 and 48.2
below and in Section 48.1 and 48.2 of the Other Master Lease have been satisfied
or waived with respect to all Facilities hereunder and all “Facilities” under
the Other Master Lease.”
 
3.           Due Diligence Period.  Notwithstanding anything to the contrary set
forth in Section 48.2.1(a) of the Lease, Lessee shall have until 5:00 p.m.
(California time) on October 22 2010 to be reasonably satisfied with the results
of its review of (a) the physical condition of each Facility as it relates
specifically and solely to the presence of mold or conditions conductive to the
development of mold and (b) with respect to the Facility in Willoughby, Ohio,
evidence of compliance with or available title insurance coverage for the title
reservation in favor of Kaiser Foundation Health Plan of Ohio (collectively, the
“Reserved Due Diligence Matters”).  Except for the Reserved Due Diligence
Matters, (i) Lessee hereby advises Lessor that Lessee is satisfied with the
results of its due diligence review of the Leased Property of each Facility, the
Facilities themselves and the operations thereof and the transactions
contemplated by the Lease have been approved by the Board of Directors of Lessee
and (ii) Lessee hereby waives its right to terminate the Lease pursuant to
Section 48.2.2 of the Lease with respect to all other matters set forth in
Section 48.2.1(a) of the Lease.  With respect to the Reserved Due Diligence
Matters, the provisions of Section 48.2.2 shall continue in full force and
effect, except that if Lessee elects to terminate the Lease for any of the
Reserved Due Diligence Matters notice thereof shall be delivered to Lessor on or
before 5:00 p.m. (California time) on October 22, 2010.


4.           Other Conditions to the Continued Effectiveness of the Lease.


(a) The references to “October 15, 2010” contained in Section 48.1.1(b) and
Section 48.2.1 (b) of the Lease are hereby replaced with references to “October
22, 2010.”



 
2

--------------------------------------------------------------------------------

 

(b) Section 48.1.1(f) of the Lease is hereby amended and restated in its
entirety to read as follows:


“(f)           Prior to, or concurrent with, the Commencement Date, a Current
Facility Documents Termination (as defined herein and in the Other Master Lease)
shall have occurred with respect to each Facility and each “Facility” under the
Other Master Lease”.
 


 
(c) Section 48.1.1(g) of the Lease is hereby amended and restated in its
entirety to read as follows:


“(g)           The “closing” or “effective date” of each Operations Transfer
Agreement and any Interim Licensure Arrangements (as such terms are defined
herein and in the Other Master Lease), and the Commencement Date hereunder and
the “Commencement Date” under the Other Master Lease shall have occurred on or
before December 1, 2010.”


(d) Section 48.2.1(e) of the Lease is hereby amended and restated in its
entirety to read as follows:


“(e)           Prior to, or concurrent with, the Commencement Date, a Current
Facility Documents Termination (as defined herein and in the Other Master Lease)
shall have occurred with respect to each Facility and each “Facility” under the
Other Master Lease”.
 


 
(e) Section 48.2.1(f) of the Lease is hereby amended and restated in its
entirety to read as follows:


“(f)           The “closing” or “effective date” of each Operations Transfer
Agreement and any Interim Licensure Arrangements (as such terms are defined
herein and in the Other Master Lease), and the Commencement Date hereunder and
the “Commencement Date” under the Other Master Lease shall have occurred on or
before December 1, 2010.”


5.           Full Force and Effect.  Except as specifically set forth herein,
the Lease shall remain in full force and effect as originally executed by Lessor
and Lessee.


6.           Entire Agreement.  The Lease, as hereby amended, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties.


7.           Counterparts; Electronically Transmitted Signatures.  This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument.  Signatures transmitted via facsimile or
other electronic means may be used in place

 
3

--------------------------------------------------------------------------------

 

of original signatures on this Amendment, and Lessor and Lessee both intend to
be bound by the signatures of the document transmitted via facsimile or other
electronic means.




[Signature pages follow]




 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
attested by their respective officers thereunto duly authorized.
 
LESSOR:
 
 
 
HCP DARTMOUTH MA, LP, a Delaware limited partnership
 
HCP LAGUNA CREEK CA, LP, a Delaware limited partnership
 
HCP TOWSON MD, LP, a Delaware limited partnership
 
By:HCP MA1 GP, LLC, a Delaware limited liability company, their general partner
 
By: /s/ Thomas D. Kirby
Name: Thomas D. Kirby
Title:    EVP
 
 



State of California                               
 
County of Los Angeles                    

On October 18, 2010 before me, Kelly J. Howze, notary public, personally
appeared Thomas D. Kirby who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature: /s/ Kelly J. Howze (seal)






[Signatures continue on the following page]

 
5

--------------------------------------------------------------------------------

 



LESSOR (continued):
 
 
 
HCP MA2 ARKANSAS, LP, a Delaware limited partnership
 
HCP MA2 CALIFORNIA, LP, a Delaware limited partnership
 
HCP MA2 ILLINOIS, LP, a Delaware limited partnership
 
HCP MA2 MASSACHUSETTS, LP, a Delaware limited partnership
 
HCP MA2 OHIO, LP, a Delaware limited partnership
 
HCP MA2 OKLAHOMA, LP, a Delaware limited partnership
 
By:HCP MA2 GP Holding, LLC, a Delaware limited liability company, their general
partner
 
By: /s/ Thomas D. Kirby
Name: Thomas D. Kirby
Title:    EVP
 

State of California                               
 
County of Los Angeles      
                

On October 18, 2010 before me, Kelly J. Howze, notary public, personally
appeared Thomas D. Kirby who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature: /s/ Kelly J. Howze (seal)


[Signatures continue on the following page]

 
6

--------------------------------------------------------------------------------

 



LESSOR (continued):
 
 
 
HCP PARTNERS, LP, a Delaware limited partnership
 
By:HCP GP Corp., a Delaware corporation, its general partner
 
By: /s/ Thomas D. Kirby
Name: Thomas D. Kirby
Title:    EVP
 



State of California                    
          
County of Los Angeles         

 
On October 18, 2010 before me, Kelly J. Howze, notary public, personally
appeared Thomas D. Kirby who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature: /s/ Kelly J. Howze (seal)


[Signatures continue on the following page]

 
7

--------------------------------------------------------------------------------

 



LESSOR (continued):
 
 
 
HCP MA3 CALIFORNIA, LP, a Delaware limited partnership
 
HCP MA3 GEORGIA, LP, a Delaware limited partnership
 
HCP MA3 KENTUCKY, LP, a Delaware limited partnership
 
HCP MA3 OKLAHOMA, LP, a Delaware limited partnership
 
HCP MA3 WASHINGTON, LP, a Delaware limited partnership
 
By:HCP MA3 A Pack GP, LLC, a Delaware limited liability company, their general
partner
 
By: /s/ Thomas D. Kirby
Name: Thomas D. Kirby
Title:    EVP
 
 



State of California      
                                    
County of Los Angeles                                          

 
On October 18, 2010 before me, Kelly J. Howze, notary public, personally
appeared Thomas D. Kirby who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature: /s/ Kelly J. Howze (seal)


[Signatures continue on the following page]



 
8

--------------------------------------------------------------------------------

 





LESSEE:
EMERITUS CORPORATION,

 
 
a Washington corporation

 
By: /s/ Eric Mendelsohn
 
Name: Eric Mendelsohn
 
Title:   SVP Corporate Development
 


 
State of Washington                                                     
             ss.
County of King                                          

 
     On this 18th day of October, 2010, before me personally appeared Eric
Mendelsohn, to me known to be the SVP Corporate Development of the corporation
that executed the within and foregoing instrument, and acknowledged said
instrument to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned, and on oath stated that he was
authorized to execute said instrument and that the seal affixed is the corporate
seal of said corporation.


     In Witness Whereof I have hereunto set my hand and affixed my official seal
the day and year first above written.


/s/ Melanie Jule. Pennington
Notary Public
My commission expires: 07/09/11.

 
9

--------------------------------------------------------------------------------

 

SCHEDULE A


LIST OF PERSONS COMPRISING LESSOR AND FACILITIES OWNED


Person Comprising Lessor
Facility Owned
HCP Dartmouth MA, LP, a Delaware limited partnership (“HCP Dartmouth”)
1151 Dartmouth, Massachusetts – Sunrise of Dartmouth
HCP Laguna Creek CA, LP, a Delaware limited partnership (“HCP Laguna Creek”)
1152 Elk Grove, California – Sunrise at Laguna Creek
HCP Towson MD, LP, a Delaware limited partnership (“HCP Towson”)
1153 Baltimore, Maryland – Brighton Gardens of Towson
HCP MA2 Arkansas, LP, a Delaware limited partnership (“HCP MA2 Arkansas”)
1154 Little Rock, Arkansas – Pleasant Hills
HCP MA2 California, LP, a Delaware limited partnership (“HCP MA2 California”)
1156 Hemet, California – Sunrise of Hemet
HCP MA2 Illinois, LP, a Delaware limited partnership (“HCP MA2 Illinois”)
1157 Hoffman Estates, Illinois – Brighton Gardens of Hoffman Estates
HCP MA2 Massachusetts, LP, a Delaware limited partnership (“HCP MA2
Massachusetts”)
1158 Plymouth, Massachusetts – Sunrise of Plymouth
HCP MA2 Ohio, LP, a Delaware limited partnership (“HCP MA2 Ohio”)
1159 Willoughby, Ohio – Sunrise of Willoughby
HCP MA2 Oklahoma, LP, a Delaware limited partnership (“HCP MA2 Oklahoma”)
1160 Tulsa, Oklahoma – Brighton Gardens of Tulsa
HCP Partners, LP, a Delaware limited partnership (“HCP Partners”)
1162 Orland Park, Illinois – Brighton Gardens of Orland Park
HCP MA3 California, LP, a Delaware limited partnership (“HCP MA3 California”)
1168 Palm Springs, California – Sunrise of Palm Springs
HCP MA3 Georgia, LP, a Delaware limited partnership (“HCP MA3 Georgia”)
1169 Atlanta, Georgia – Brighton Gardens of Vinings
HCP MA3 Kentucky, LP, a Delaware limited partnership (“HCP MA3 Kentucky”)
1170 Edgewood, Kentucky – Brighton Gardens of Edgewood
HCP MA3 Oklahoma, LP, a Delaware limited partnership (“HCP MA3 Oklahoma”)
1171 Oklahoma City, Oklahoma – Brighton Gardens of Oklahoma City
HCP MA3 Washington, LP, a Delaware limited partnership (“HCP MA3 Washington”)
1173 Bellevue, Washington – Brighton Gardens of Bellevue
HCP MA3 Washington
174 Lynnwood, Washington – Sunrise of Lynnwood
HCP MA3 Washington
1175 Snohomish, Washington – Sunrise of Snohomish




 
10

--------------------------------------------------------------------------------

 
